Action for a permanent mandatory injunction and for damages. Plaintiff sues on behalf of himself and others similarly situated to be reinstated to membership in the trades union of which the defendant is president, on the ground of improper exclusion or expulsion from the rights, benefits and privileges of membership. Order framing issues of fact for trial by a jury modified by striking therefrom items, 2, 3, 4 and 5, and by inserting therein two additional items framed to cover the issues of fact arising from the denial of the allegations in paragraphs fourteenth and fifteenth of the complaint, and as thus modified affirmed, without costs, for the reasons stated in Meinhardt v. Flynn (ante, p. 783), decided herewith. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. Settle order on notice.